           Case 3:20-cv-00646-JAM Document 46 Filed 05/26/20 Page 1 of 9



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT


    CONNECTICUT CITIZENS DEFENSE
    LEAGUE, INC., AMY JONES, TODD
    SKILTON, JOHN LOWMAN, JOSEPH                        CIV. NO. 3:20-cv-00646 (JAM)
    COLL, TANYSHA BROWN AND DANIEL
    GERVAIS
                                                           REPLY IN SUPPORT OF
           Plaintiffs,                                    PLAINTIFFS’ EMERGENCY
                                                          MOTION FOR TEMPORARY
    v.                                                   RESTRAINING ORDER, OR IN
    NED LAMONT, JAMES ROVELLA, PAUL                     THE ALTERNATIVE, ISSUANCE
    MELANSON, ANDREW COTA, BRIAN                             OF A PRELIMINARY
    GOULD AND JAMES KENNY                                       INJUNCTION

           Defendants
                                                                      MAY 26, 2020


I.       INTRODUCTION

         By their arguments, Defendants Lamont and Rovella (hereafter, “Defendants”) 1 show

that they consider the right protected by the Second Amendment to be a “second class right,”

exactly what the U. S. Supreme Court has expressly prohibited them from doing. McDonald v.

City of Chicago, 561 U.S. 742, 780 (2010). Analogies to 1950s East Germany would be widely

invoked if the state required a local and state-issued permit to write for a newspaper and then

halted the process for obtaining all such permits just when the need for news of the

government’s reaction to a national crisis reached its zenith.




1
 Plaintiffs and Defendants Kenny, Melanson, Gould, and Cota, have reached agreement that avoids
the need for preliminary relief against these defendants. Plaintiffs therefore, only responds to the
opposition brief of Lamont/Rovella.
                                                 1
          Case 3:20-cv-00646-JAM Document 46 Filed 05/26/20 Page 2 of 9



       Even more frightening, however, is the Defendants’ apparent view that their efforts to

combat a public health emergency puts all constitutional rights at their unchallengeable

discretion. If the Defendants are enabled to proclaim that anything the government does in the

name of public health is within their authority, our “inalienable” constitutionally guaranteed

rights become but tentative state-bestowed privileges revocable at the whim of any official who

unilaterally declares it in the public interest. To address a public health emergency, the

Defendants’ arguments would sanction issuing warrants without probable cause, taking private

property for public use without just compensation, and quartering soldiers during peacetime in

houses without the owners’ consent. Our constitutional principles cannot countenance such

benevolent disregard.

       The United States Constitution establishes unyieldable guardrails beyond which the

government may not and shall not venture, even with the best of motives. Our constitutional

system gives the government immense powers and authorities to act to protect the public in the

face of a public health crisis. Cutting off the already restrictive process established by the state

for citizens to legally exercise their Second Amendment rights is not among them.

II.    ARGUMENT

A.     THIS COURT HAS JURISDICTION

       The Eleventh Amendment is no bar to the Court granting the Plaintiffs’ prayer for

preliminary relief. Defendants argue that this Court lacks jurisdiction to award damages against

them, award retrospective equitable or declaratory relief and to enjoin them to ensure

compliance with state law. Def. Br. at 8. However, Plaintiffs’ prayer for preliminary relief asks

for none of those measures of relief. The Plaintiffs ask the Court only for prospective

preliminary relief, to wit: a preliminary injunction prohibiting the Defendants “from refusing to

                                                  2
          Case 3:20-cv-00646-JAM Document 46 Filed 05/26/20 Page 3 of 9



accept and process firearms certificate or permit applications and from refusing to issue firearms

certificates and permits to eligible applicants” and in the alternative, “from enforcing CGS §§

29-38m(e), 29-37a(j), and/or 29-33(i) against [Plaintiffs] unless and until the State provides the

Plaintiffs a process by which they can lawfully obtain firearms, ammunition and/or magazines.”

Compl. at 28. The Defendants are free to move to strike those specific prayers for permanent

relief they may feel are unwarranted. Issues of permanent relief not requested in Plaintiffs’

motion for preliminary relief are not jurisdictional, and are properly reserved for later stages of

this action when they can be fully briefed.

B.     THE PLAINTIFFS HAVE STANDING

               1.      Injury in Fact

       Defendants argue that since the Plaintiffs are not guaranteed to qualify for a pistol

permit, that they have no standing to assert a liberty interest in applying for one. Def. Br. at 10.

This is a red herring. The Plaintiffs never claimed injury by the improper denial of a

discretionary permit. 2 Instead, the Plaintiffs’ were injured when the government conditioned the

exercise of their constitutional rights on obtaining a permit for which the government would not

even allow them to apply. Under the Defendants’ argument, the process to apply for a permit

required to exercise a constitutional right, can be eliminated because the applicant might not be

found qualified if the applicant were allowed to apply. The fact that some applicants may not

meet the criteria for approval does not give the Defendants license to prevent all people from


2
  Defendants argue that Plaintiffs should seek redress before the Board of Firearms Permit
Examiners. Lamont/Rovella Br. at 5, 7, 13 and 22. However, the Board of Firearms Permit
Examiners has no authority to review the governor’s executive orders or a local Police Department’s
administrative procedures promulgated in reliance on same. C.G.S. § 29-32b. Under Connecticut
law, a person is not required to exhaust administrative remedies which would be futile. Frank v.
Department of Parks and Recreation of Town of Greenwich, 78 Conn.App. 601, 609, 828 A.2d 692 (2003)
(exhaustion futile when arbitrator lacked authority to award remedy sought).
                                                  3
          Case 3:20-cv-00646-JAM Document 46 Filed 05/26/20 Page 4 of 9



applying. That qualifying for the permit is not guaranteed is no defense to eliminating the only

process provided for the Plaintiffs to apply. The Plaintiffs’ injuries are not speculative, they have

already been incurred. 3

               2.      Plaintiffs’ Injuries are Traceable to the Defendants

       Defendants seek to throw the local Police Chiefs under the bus by arguing that they, not

the Defendants, caused the Plaintiffs’ constitutional injuries by suspending fingerprinting. Def.

Br. at 12 (referring to local Police Departments as “a third party.”). The local Police Chiefs, on

the other hand, correctly point out that their actions were taken in response to Defendant

Lamont’s Executive Order empowering them to suspend the only process under which a person

without a firearms or ammunition permit would apply to obtain one. The Defendants made

independent decisions and took affirmative actions which resulted in the denial of the Plaintiffs’

rights to submit their applications for due consideration, and to have those applications timely

and objectively processed. The Plaintiff’s injuries are traceable to the Defendants.

               3.      Plaintiffs’ Injuries Can and Should Be Redressed by the Court

       By issuing the preliminary relief the Plaintiffs seek, this Court would, at least

temporarily, redress the Plaintiff’s injuries. The Defendants argue again that Plaintiffs are not

guaranteed to qualify for a permit if this Court ordered the Defendants to accept their

applications. Def. Br. at 12. But the Plaintiffs seek no such guarantees. They seek to invoke

the bureaucracy to determine their eligibility under state law to exercise their fundamental

constitutional rights. The Court can and should afford the Plaintiffs such relief.


3
  Defendants argue that Plaintiff Gervais is not injured because with his local permit, he is already
allowed to carry a firearm in his home town. Def. Br. at 11. However, without a state-issued permit,
he is legally prohibited from purchasing ammunition, C.G.S. § 29-38m(c), making even that limited
right to carry a firearm within the confines of the Town of Griswold entirely meaningless.
                                                  4
            Case 3:20-cv-00646-JAM Document 46 Filed 05/26/20 Page 5 of 9



C.     THE PLAINTIFFS SATISFY CRITERIA FOR TRO AND INJUNCTION

       1.       IRREPARABLE HARM

       Defendants argue that the Plaintiffs have not shown they lack an adequate remedy at law

and thus, cannot show irreparable injury. Def. Br. at 21-23. 4 However, no money damages paid

months from now can adequately compensate the Plaintiffs for having their constitutional rights

violated today, with the risk continuing for an indeterminate time. There is no way to tell how

long Defendant Lamont’s declared state of emergency will endure. So long as it is in effect, the

Plaintiffs and those like them who do not already possess a certificate or permit to obtain and

possess firearms, ammunition and magazines are at risk that their right to apply for such

certificate or permit will once again be eliminated. During that entire time – which has already

lasted over two months and could realistically stretch out for many more – the Plaintiffs and

those like them may be unable to even initiate the heavily regulated process of applying to the

government for permission to exercise their constitutional rights. Under any standard suggested

by the Defendants, this constitutes irreparable harm.

       2.       PLAINTIFFS WILL SUCCEED ON THE MERITS

                a)    Defendants’ Reliance on 1905 Jacobson Case is Misplaced

       The Defendants rely heavily on the 115 year old Jacobson v. Massachusetts, 197 U.S. 11

(1905) to justify refusing to fingerprint people who seek a permit to legally obtain and possess

firearms and ammunition, despite having a safe process in place to fingerprint people arrested




4
 Defendants cite Lee v. Trump, 2020 WL 1330673, at *1 (S.D.N.Y. Mar. 23, 2020) to support the
argument that the Plaintiffs have not met their burden. Lamont/Rovella Br. at 22. But in Lee, the
TRO was denied because the movant failed to plead irreparable harm. Here, each Count of the First
Amended Complaint pleads irreparable harm. See generally, First Amended Complaint.
                                                5
             Case 3:20-cv-00646-JAM Document 46 Filed 05/26/20 Page 6 of 9



for illegally obtaining and possessing firearms and ammunition without a permit. Def Br. at 14-

17.

        Admittedly, Jacobson has been cited to defend constitutional abuses in the past. However,

even Jacobson itself makes crystal clear that courts have a duty to enjoin the state’s police power

when it reaches “beyond the necessity of the case, and, under the guise of exerting a police

power… violate[s] rights secured by the Constitution,” “has no real or substantial relation to…

protect[ing] the public health, the public morals, or the public safety,” or “is, beyond all

question, a plain, palpable invasion of rights secured by the fundamental law.” Jacobson, 197 U.S.

at 28, 30.

        Here, shutting down the fingerprinting for firearms permit purposes goes well “beyond

the necessity of the case” when fingerprinting continues unabated for other purposes. 5

Preventing the Plaintiffs from applying for a permit necessary to legally protect themselves “has

no real or substantial relation to… protect[ing] the public health, the public morals, or the public

safety. . . ” when the Defendants continue to employ the very same systems and procedure to

fingerprint the very criminals against whom the Plaintiffs wish to protect themselves.

        Importantly, Jacobson involved the challenge of a legislatively enacted state law. Here, in

contrast, the Plaintiffs are challenging the Executive Order of one man which explicitly

empowers state and local law enforcement to openly ignore the state statutes duly enacted by the

people’s legislature specifically to protect the very constitutional rights now being violated by the

Defendants. For that prospect, Jacobson offers the Defendants no comfort.


5
 Defendants aver that “DESPP has temporarily discontinued all fingerprints for any purpose.” Def.
Br. at 20 (citing Rovella Affidavit, para 21). However, Rovella’s affidavit states only that he ordered a
suspension of fingerprinting “pursuant to Section 29-17c” for firearms permitting purposes. Rovella
Affidavit, para 21. Counsel for Defendants has acknowledged to Plaintiff’s counsel that the
averment in his brief is in error. Fingerprinting by DESPP has continued for other purposes.
                                                   6
            Case 3:20-cv-00646-JAM Document 46 Filed 05/26/20 Page 7 of 9



       Furthermore, Jacobson is no shining light of modern constitutional jurisprudence, having

been decided long before the modern constitutional frameworks for analyzing many

fundamental constitutional rights were established, including the First and Second Amendments.

Consequently, any reliance upon Jacobson must overcome the significant “challenge of reconciling

century-old precedent with… more recent constitutional jurisprudence.” Adams & Boyle, P.C. v.

Slatery, 956 F.3d 913, 926 (6th Cir. 2020). 6 In Slatery, the court affirmed with slight modification

the preliminary injunction against the Tennessee Governor's Executive Order issued during

COVID-19 pandemic requiring health care providers postpone abortions for three weeks. As

requested here, the Slatery court refused to countenance “the notion that COVID-19 has

somehow demoted [the Plaintiffs’ constitutional rights] to second-class rights, enforceable

against only the most extreme and outlandish violations. Such a notion is incompatible not only

with Jacobson, but also with American constitutional law writ large.” Id. at 927.

       Our federal courts cannot fail to fulfill their constitutional roles by rubber-stamping

every state government action taken in the name of preserving public health. Where, as here, the

government – by executive order, no less – blocks all access to the only state-approved path to

legally exercising a fundamental constitutional right for an indefinite period of time, the federal

courts must step in.

       3.       BALANCING OF EQUITIES FAVORS PLAINTIFFS

       As discussed in the Plaintiff’s opening brief, the Court only balances equities (aka,

“hardships”) when the “likelihood of success on the merits” standard is inapplicable. See Pl. Br.



6
 Under modern constitutional jurisprudence developed since 1905, governmental actions ostensibly
relying on Jacobson to negate fundamental constitutional rights would have little chance of surviving
any reasonable level of modern scrutiny. See e.g., Buck v. Bell, 274 U.S. 200, 207 (1927) (relying on
Jacobson to uphold the Virginia law mandating the forced sterilization of the “feeble minded.”).
                                                  7
             Case 3:20-cv-00646-JAM Document 46 Filed 05/26/20 Page 8 of 9



at 11 (citing Otoe-Missouria Tribe of Indians v. New York State Dep't of Fin. Servs., 769 F.3d 105, 110

(2d Cir.2014). Should the Court employ that test, the balance weighs heavily in the Plaintiffs’

favor. Id.

        However, the Defendants’ analysis of this factor is instructive of their dismissive view of

the Plaintiffs’ Second Amendment rights. See Def. Br. at 23-24. The Defendants view this

simply as a case of some people seeking to “immediately proceed through the permit process,

during a pandemic.” Id. at 24. There is no sense or acknowledgement that the Plaintiffs even

have any firearm-related constitutional rights or that imposing a complete ban for a potentially

unlimited period of time on all Connecticut residents applying for a permit to obtain and

possess firearms, ammunition, and magazines is anything but a minor inconvenience to a

disgruntled few. Such inconvenience, on top of Connecticut’s existing severe restrictions, would

never be tolerated by the Defendants, the Attorney General or the courts regarding any other

fundamental constitutional right (imagine a three-week delay in obtaining an abortion in

Connecticut as was enjoined by the federal courts in Tennessee, Adams & Boyle, P.C. v. Slatery,

956 F.3d at 930). Yet, in direct contravention of the Supreme Court’s admonishment not to view

the Second Amendment as a “second-class right,” that is exactly how the Defendants are

treating it. This Court should not follow suit.

III.    CONCLUSION

        For these reasons, and those discussed in the Plaintiffs’ opening brief, the Court should

grant the Plaintiffs’ Motion for Temporary Restraining Order or Preliminary Injunction and

temporarily relieve the Plaintiffs of the unconstitutional burden the Defendants have so

cavalierly imposed on them, pending a full hearing on the merits of the Plaintiffs’ claims.




                                                   8
         Case 3:20-cv-00646-JAM Document 46 Filed 05/26/20 Page 9 of 9



Dated: MAY 26, 2020       Respectfully submitted,

                                         /s/Craig C. Fishbein
                                     Craig C. Fishbein, Esq.
                                     (ct25142)
                                     FISHBEIN LAW FIRM, LLC
                                     100 South Main Street
                                     P.O. Box 363
                                     Wallingford, Connecticut 06492
                                     Telephone: 203.265.2895
                                     Facsimile: 203.294.1396
                                     E-mail: ccf@fishbeinlaw.com

                                         /s/Doug Dubitsky
                                     Doug Dubitsky, Esq.
                                     (ct21558)
                                     LAW OFFICES OF DOUG DUBITSKY
                                     P.O. Box 70
                                     North Windham, CT 06256
                                     Telephone: 860.808-8601
                                     Facsimile: 866.477.1120
                                     Email: doug@lawyer.com

                                     Attorneys for the Plaintiffs


                                    CERTIFICATION

       I hereby certify that on May 26, 2020, a copy of the foregoing was filed electronically
and served by mail on anyone unable to accept electronic filing. Notice of this filing will be
sent by e-mail to all parties by operation of the Court’s electronic filing system or by mail to
anyone unable to accept electronic filing. Parties may access this filing through the Court’s
system.
                                               /s/Craig C. Fishbein
                                           Craig C. Fishbein, Esq.
                                           (ct25142)
                                           FISHBEIN LAW FIRM, LLC
                                           100 South Main Street
                                           P.O. Box 363
                                           Wallingford, Connecticut 06492
                                           Telephone: 203.265.2895
                                           Facsimile: 203.294.1396
                                           E-mail: ccf@fishbeinlaw.com

                                               9
